

116 HR 5737 IH: Voluntary Grazing Permit Retirement Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5737IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Smith of Washington (for himself, Mr. Lowenthal, Mr. Heck, Mr. Blumenauer, Mr. Cartwright, Mr. Schiff, Ms. Jayapal, Mr. Ted Lieu of California, Ms. Brownley of California, Mr. Kilmer, and Ms. Norton) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo expand the authorization of voluntary Federal grazing permit retirement, provide increased
			 flexibility for Federal grazing permittees, promote the equitable
			 resolution or avoidance of conflicts on Federal lands managed by the
			 Department of Agriculture or the Department of the Interior, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Voluntary Grazing Permit Retirement Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Voluntary grazing permit retirement program.
					Sec. 5. Effect of waiver of grazing permit.
				
 2.FindingsCongress finds the following: (1)Voluntary grazing permit retirement is a successful land management tool that has been authorized by Congress for specific purposes and in numerous areas throughout the 16 Western States, including Death Valley National Park, Capitol Reef National Park, Arches National Park, Cascade-Siskiyou National Monument, Oregon Caves National Monument and Preserve, and Wilderness Areas in the Owyhee Canyonlands and Boulder-White Clouds.
 (2)Expanding the authority for voluntary grazing permit retirement to include all Federal lands managed by the Department of Agriculture and the Department of the Interior in the 16 Western States will aid in the resolution of land and resource management conflicts, and provide Federal grazing permittees and lessees with increased flexibility and opportunities when making decisions about the future of their livestock operations.
 3.DefinitionsIn this Act: (1)Administratively retired grazing allotmentThe term administratively retired grazing allotment means a grazing allotment, or portion of a grazing allotment, on Federal lands managed by the Secretary that is or becomes vacant or closed due to the voluntary waiver of the grazing permit or lease by the holder of the grazing permit issued by the Secretary with the intention of permanently ending livestock grazing on that grazing allotment or a portion of a grazing allotment as a result of an agreement with a third party.
 (2)Commercial livestock grazing or livestock grazingThe term commercial livestock grazing or livestock grazing— (A)means the grazing of domestic livestock on Federal lands as authorized by a grazing permit or lease; and
 (B)does not include beasts of burden while used for recreational or administrative purposes. (3)Grazing allotmentThe term grazing allotment means the designated portion of Federal land upon which domestic livestock are authorized to graze by a grazing permit or lease.
 (4)Grazing permit; leaseThe terms grazing permit or lease and grazing permit and lease mean any document authorizing the use of Federal lands for the purpose of commercial livestock grazing.
 (5)Permittee; lesseeThe terms permittee or lessee and permittee and lessee mean a livestock operator that holds a valid existing grazing permit or lease. (6)Range developmentsThe term range developments—
 (A)means structures, fences, and other permanent fixtures placed on Federal lands for the furtherance of the purpose of livestock grazing; and
 (B)does not include rolling stock, livestock, and diversions of water from Federal lands onto non-Federal lands.
 (7)SecretariesThe term Secretaries refers to the Secretary of Agriculture and the Secretary of the Interior. (8)SecretaryThe term Secretary means the Secretary of Agriculture or the Secretary of the Interior, as appropriate to the administration of a grazing permit or lease.
 (9)16 western statesThe term 16 Western States refers to Arizona, California, Colorado, Idaho, Kansas, Montana, Nebraska, Nevada, New Mexico, North Dakota, Oklahoma, Oregon, South Dakota, Utah, Washington, and Wyoming.
			4.Voluntary Grazing permit retirement program
			(a)Voluntary waiver of grazing permit or lease
 (1)Acceptance by secretarySubject to the limitation set forth in subsection (c)(2), the Secretary shall accept, on a first-come, first-served basis, any grazing permit or lease related to Federal land in the 16 Western States that is voluntarily waived by a grazing permittee or lessee with the intention of permanently ending livestock grazing on that grazing allotment or on a portion of that grazing allotment.
 (2)TerminationThe Secretary shall immediately terminate any grazing permit or lease accepted under paragraph (1). (3)No new grazing permit or leaseWith respect to each grazing permit or lease voluntarily waived under paragraph (1), the Secretary shall—
 (A)not issue any new grazing permit or lease within the grazing allotment covered by the grazing permit or lease; and
 (B)ensure a permanent end to livestock grazing on the grazing allotment covered by the grazing permit or lease.
					(b)Waiver of grazing permit or lease on common allotments
 (1)In generalIf a grazing allotment or portion of a grazing allotment covered by a grazing permit or lease that is waived under subsection (a) is also covered in part or in whole by another grazing permit or lease that is not waived, the Secretary shall reduce the level of commercial livestock grazing on the grazing allotment to reflect the waiver.
 (2)Authorized levelTo ensure that there is a permanent reduction in the level of livestock grazing on the land covered by the grazing permit or lease waived under subsection (a), the Secretary shall not allow grazing to exceed the level established under paragraph (1).
				(c)Limitation
 (1)In generalThe Secretaries shall accept per fiscal year under this section— (A)not more than 100 grazing permits, in the aggregate for all of the 16 Western States; and
 (B)not more than 25 grazing permits for land located in whole or in part in any individual State. (2)ApplicabilityThis limitation shall not apply to administratively retired grazing allotments as of the effective date of this Act.
 (d)Administratively retired grazing allotmentsWith respect to grazing allotments administratively retired before the date of the enactment of this Act, the Secretary shall—
 (1)not issue any new grazing permit or lease within the grazing allotment covered by the grazing permit or lease; and
 (2)ensure a permanent end to livestock grazing on the grazing allotment covered by the grazing permit or lease.
				5.Effect of waiver of grazing permit
 (a)Effect on range developmentsA permittee or lessee who waives a grazing permit or lease to the Secretary under section 4 shall be deemed to have waived any claim to all range developments on land covered by the grazing permit or lease waived, notwithstanding any other provision of law.
 (b)Securing retired allotments against unauthorized useThe Secretary shall ensure that grazing allotments retired from grazing under this Act are rendered reasonably secure from trespass grazing by domestic livestock.
 (c)Relation to other authorityNothing in this Act shall be construed to affect the Secretary’s authority to modify or terminate any grazing permit or lease in accordance with other law.
 (d)Relation to valid existing rightsNothing in this Act affects the allocation, ownership, interest, or control, in existence on the date of the enactment of this Act, of any water, water right, or any other valid existing right held by the United States, an Indian Tribe, State, county or municipality, or private individual, partnership, or corporation.
			